Citation Nr: 1520197	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-20 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an increased rating for a left ankle disability, rated as noncompensable prior to December 3, 2014, and 10 percent disabling thereafter.

3.  Entitlement to an increased rating for left eye cataract (claimed as shrapnel in the left eye) rated as noncompensable prior to December 4, 2014, and 10 percent disabling thereafter.

4.  Entitlement to service connection for a scar over the left eye, also claimed as disfigurement of the head and face.

5.  Entitlement to service connection for a bilateral eye disorder, also claimed as partial blindness.  

6.  Entitlement to service connection for a nose disorder, claimed as a fractured nose and septal deviation.

7.  Entitlement to service connection for lumbar spine disability.

8.  Entitlement to service connection for a left hip disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for a right ankle disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for sleep apnea.

13.  Entitlement to service connection for hepatitis B.

14.  Entitlement to service connection for a prostate disorder, claimed as an enlarged prostate and prostate gland injuries.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to November 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that the issues of service connection for tinnitus, a psychiatric disorder, and a heart disability were also denied by the August 2009 rating decision and appealed by the Veteran.  However, those claims were subsequently granted in December 2010 and January 2015 rating decisions, and are therefore resolved.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream element of disability rating.)  

Also in the January 2015 rating decision, the RO awarded increased 10 percent ratings for the left ankle, effective December 3, 2014, and the left eye cataract, effective December 4, 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased ratings for hearing loss, left ankle and left eye disorders,   and service connection for disabilities listed on the cover page other than the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his currently diagnosed lumbar spine disorder, which he asserts began during his period of service.  Service treatment records support the Veteran's assertion.  They show that in April 1967, the Veteran was seen for left paravertebral lumbar myositis manifested by back pain that was chronic and had bothered him for a couple of years.  In February 1970, he was seen for a pulled muscle in his back.  In June 1971, he reported back pain ever since an injury in 1967.  An April 1981 imaging report for a long history of back pain showed mid line spina bifida at the level of S-1, but the lumbosacral spine was otherwise normal.  On his August 1981 retirement examination, he again reported recurrent back pain, described as intermittent low back pain.  

In January 1982, just months after separation from service, the Veteran was afforded a VA examination during which he reported that he injured his back in 1967 in Okinawa.  Though he reported to the examiner that his back did not bother him at present, he reported right lower extremity symptoms and on bent and straight leg raise testing on the right, he had pain in the right hip joint that went into his lower back.  In February 1982, he underwent diagnostic testing of the lumbar spine consistent with mild chronic L5 nerve root irritation.  The January 1982 VA examiner diagnosed disc disease with radiculitis at L5.

Post-service private treatment records show complaints of low back pain with some right lower extremity involvement as early as July 2005.  At that time, and during subsequent treatment through October 2005, examination revealed involvement of discs at the L4-5 and L5-S1 levels, and a July 2005 MRI report shows degeneration of all of the lumbar discs with loss of signal and height.

Here, for unknown reasons, the RO did not provide the Veteran with a VA examination to determine whether any current lumbar spine disability is related to service.  Nevertheless, the Board finds that such an examination is not necessary in this case, as the service treatment records document complaints of chronic low back pain spanning a period of nearly 15 years in service, a diagnosis of disc disease with radiculitis within months of separation from service in February 1982, and current treatment records showing disc disease.  38 C.F.R. § 3.303.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is of the opinion that the evidence is at the very least in equipoise regarding the question  of whether the Veteran's current lumbar spine disability arose during his period of service from 1959 to 1981.  Accordingly, the benefit of the doubt rule will be applied, and service connection for a lumbar spine disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

Service connection for lumbar disc disease is granted.


REMAND

A review of the record reveals that further development of the record is necessary prior to adjudicating the remaining claims on appeal.

Initially, regarding the issues of service connection for hypertension, hepatitis B,     a left eye scar, and nose, right hip, right ankle, and bilateral eye disorders, the  Board finds that remand is necessary for VA examinations.  In this regard, service treatment records and a VA examination within a year following separation show complaints, treatment, findings, and/or in-service events potentially related to those disabilities.  

Pertaining to the claimed nose fracture and eyebrow scar, in June 1965, the Veteran was seen on multiple occasions for a possible nondisplaced nose fracture after has hit in the face with a sledge hammer.  In October 1973, he was kicked in the face and sustained lacerations to his face, to include a laceration to the right (not left) eyebrow.  Pertaining to the right ankle, and undated service record (presumably around November 1969 based on dates of other treatment recorded on the same page), shows a report of right ankle pain and a negative x-ray for which the Veteran was prescribed a plastic bandage and light duty.  Regarding the right hip, though not shown in service, within months of separation, the Veteran underwent a January 1982 VA examination during which he complained of right hip pain and was assessed with arthralgia of the right hip.

Pertaining to a bilateral eye disorder, in addition to the November 1969 left eye injury for which service connection has been established, the Veteran was seen for vision problems in August 1978 and August 1981, and was noted to have metal in  his eye but no other injury.  However, while service examinations routinely show  the Veteran to have uncorrected 20/20 vision, the eye consultations show that the Veteran's uncorrected near vision was not 20/20 in either eye.  Regarding a prostate disorder, the Board notes the Veteran was seen for urinary problems in April 1979, including a report of urinary frequency, attributed at the time to venereal disease.  As for hepatitis B, the Board notes that the Veteran sustained a traumatic amputation of the middle phalanx of his left long finger in January 1972 and underwent revision in December 1972.  As he could have been exposed to needles and blood during those events, a medical opinion is necessary.

Finally, regarding hypertension, the Veteran was occasionally noted to have elevated or slightly elevated blood pressure readings during service, including during an August 1959 entrance examination (142/74), a June 1964 reenlistment examination (138/82), and sick call visits in March 1971 (142/90) and March 1977 (130/100 and 118/92).  Notably, the Veteran was also found to have an elevated blood pressure reading during his August 1981 retirement physical (140/90 but 110/76 on repeat), and during a corresponding ECG (140/88).  

Given the current private and VA treatment records and lay statements showing complaints, findings, or treatment related to hypertension, nose bleeds and septal deviation, benign prostate hypertrophy, history of hepatitis B and elevated liver function tests, eye problems, facial scarring, early osteonecrosis of the right femoral head, and right ankle pain, the Board finds that examinations are necessary to address whether any of the foregoing conditions is related to service.  

It also appears that there are a number of outstanding treatment records.  The record supports that the Veteran has primarily received private treatment for his various medical conditions until around 2011, when he started receiving more regular VA care.  The ongoing VA treatment records dating from 2011 support that the Veteran still continued to receive private treatment, and was taking a significant amount of non-VA medications.  Additionally, essentially no private records dated since 2009 have been obtained.  Therefore, outstanding relevant private treatment records should be requested on remand. 

Finally, as additional treatment records obtained on remand may be pertinent to the claims for increased ratings for hearing loss and left eye and ankle disabilities, and service connection for sleep apnea and a left hip disability, adjudication of those claims would be premature at this time.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his disabilities on appeal.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those contained in    the claims file.  Additionally, obtain any ongoing VA treatment notes dating from December 2014.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA joints examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies.  

Following review of the claims file and examination of the Veteran The examiner should provide the diagnosis for any right hip and right ankle disabilities identified.  Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the any diagnosed right hip or right ankle disability is causally related to service.  In issuing the opinions, the examiner should address the in-service complaints and findings of right ankle pain as it pertains to the right ankle claim, and the January 1982 VA examination report showing right hip pain as it pertains   to the right hip claim.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided (e.g. lack  of sufficient information/evidence, the limits of medical knowledge, etc.).

3.  Schedule the Veteran for a VA eye examination.      The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic        tests and studies, and should clearly list all current eye disabilities diagnosed on examination other than the Veteran's already service-connected left eye cataract. 

As to each diagnosed disability identified other than the left eye cataract, if the condition is a refractive error of  the eye, the examiner should so state.  The examiner should then offer an opinion as to whether each identified disability (other than refractive error and left eye cataract) is at least as likely as not (50 percent probability or greater) related to service, to include his eye-related treatment in November 1969, August 1978, and August 1981, and the January 1982 VA examination report showing mild thickening and tortuosity of arteriolar fundi.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

4.  Schedule the Veteran for a VA hypertension examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies.

Following a review of the claims file and examination of the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent     or greater probability) that the Veteran's current hypertension first manifested in or is otherwise related    to active service.  In rendering the opinion, the examiner should address the significance of elevated blood pressure readings documented in service, including those recorded on the August 1981 retirement examination and ECG report, and the January 1982 VA examination finding of mild thickening and tortuosity of arteriolar fundi.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

5.  Schedule the Veteran for a VA nose examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies.

Following a review of the claims file and examination of the Veteran, the examiner is to diagnose any nasal disorder and offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently-diagnosed disorder first manifested in or is otherwise related to active service, to include the June 1965 injury to the nose with a sledgehammer.

In rendering the opinion, the examiner should address the November 2011 VA treatment for epistaxis and septal deviation, the June 1965 nose injury with possible nondisplaced nose fracture, and the June 1965 x-ray findings of no definite fracture.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

6.  Schedule the Veteran for a VA prostate examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies.

Following a review of the claims file and examination     of the Veteran, the examiner is to diagnose any prostate disorder identified and offer an opinion as to whether it   is at least as likely as not (e.g., a 50 percent or greater probability) that any currently-diagnosed disorder, to include benign prostate hypertrophy, prostatitis, or enlarged prostate, first manifested in or is otherwise related to active service, to include treatment for urinary frequency or venereal disease therein.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

7.  Schedule the Veteran for a VA liver examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  The examiner should complete all indicated diagnostic tests and studies.

Following a review of the claims file and examination of the Veteran, the examiner  should indicate whether the Veteran suffers from chronic hepatitis B or has any residuals of hepatitis B, and offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any currently-diagnosed hepatitis B or residuals thereof, first manifested in or is otherwise related to active service, to include a surgery for a finger amputation in 1972 or sexual encounter resulting in venereal disease in 1979.

The examiner must provide a complete rationale for all opinions and conclusions reached.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

8.  Schedule the Veteran for a VA scar examination.  The Veteran's claims file should be reviewed by the examiner in conjunction with the examination.  

Following a review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has a scar over the left eye, and if so, whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the scar is related to active service, to include the facial injuries therein (June 1965 injury to the nose with a sledgehammer and left eye injury from a metal fragment while drilling).

9.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary, the AOJ should again review the record and adjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


